Citation Nr: 1046782	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disorder 
(claimed as neck pain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from October 1969 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.  This claim was previously remanded by the Board for 
additional evidentiary development in July 2009 and June 2010.  

As noted in both of the Board's previous remands, the 
Veteran sought to reopen his claim of entitlement to 
service connection for Dupuytren's contracture of the 
right foot in his January 2005 notice of disagreement.  
However, this has not yet been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over the claim, and it is again 
referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim of entitlement to service connection for a 
neck disorder was previously remanded by the Board in July 2009.  
Specifically, the Veteran was to be afforded a VA examination so 
that an opinion regarding etiology could be provided in light of 
the evidence of in-service degenerative changes of the cervical 
spine.  While a VA examination was provided to the Veteran in 
October 2009, the examiner made no reference to the in-service X-
ray of January 10, 1986, that revealed traumatic changes of the 
cervical spine.  The examiner also failed to discuss the 
Veteran's report of neck pain in a May 1987 VA examination 
following his separation from active duty.  

The Board again remanded the Veteran's claim in June 2010 so that 
a medical opinion may be offered that took into account the 
objective evidence of in-service cervical spine problems and the 
subjective complaints made by the Veteran after his separation 
from active duty.  However, such an opinion was not provided.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the 
Board confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  An 
addendum was prepared in July 2010 by the same VA examination who 
performed the Veteran's October 2009 VA examination.  
Regrettably, the examiner indicated that there was no 
documentation of cervical or neck injuries or complaints.  A 
medical opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
examiner also failed to reference the Veteran's subjective 
reports of neck pain following military service in May 1987.  

In light of the foregoing, the AMC should obtain another addendum 
to the Veteran's October 2009 VA examination.  This addendum 
should be prepared by a different VA examiner than the one who 
prepared the July 2010 addendum.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
provided to a VA physician so that an opinion 
may be provided regarding the etiology of the 
Veteran's cervical spine disability.  This 
should be a different VA physician than the 
one who provided the most recent addendum of 
October 2009.  A copy of this Remand must 
also be provided to the VA physician prior to 
the production of an opinion.  A new VA 
examination is not necessary unless deemed to 
be by the selected VA physician.  

The examiner should opine as to whether it is 
at least as likely as not that the Veteran's 
cervical spine disorder (claimed as neck 
pain) manifested during, or as a result of, 
active military service.  When discussing 
this matter, the examiner should discuss the 
January 10, 1986 Camp LeJeune Naval Hospital 
Record in which it is noted that X-rays 
revealed traumatic changes of the cervical 
spine.  The examiner must also discuss the 
lay evidence provided by the Veteran, 
including his report of neck pain following 
his separation from active duty in May 1987.  

2.  Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the claim remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.  The AMC 
should not return the case to the Board until 
an opinion fully satisfying the mandates of 
this Remand has been provided.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

